15‐1580 
Licci et al. v. Lebanese Canadian Bank, SAL 
                                   
          UNITED STATES COURT OF APPEALS 
                FOR THE SECOND CIRCUIT 
                        ______________              
                                   
                      August Term 2015 
                                   
      (Argued: April 18, 2016     Decided: August 24, 2016) 
                                   
                      Docket No. 15‐1580 
                                   
                        ______________ 
 
  YAAKOV LICCI, a minor, by his father and natural guardian 
  Elihav Licci and by his mother and natural guardian Yehudit 
  Licci, et al., ELIHAV LICCI, YEHUDIT LICCI, TZVI HIRSH, 
 ARKADY GRAIPEL, TATIANA KREMER, YOSEF ZARONA, 
  TAL SHANI, SHLOMO COHEN, NITZAN GOLDENBERG, 
 RINA DAHAN, RAPHAEL WEISS, AGAT KLEIN, TATIANA 
 KOVLEYOV, VALENTINA DEMESH, RIVKA EPON, JOSEPH 
  MARIA, IMMANUEL PENKER, ESTHER PINTO, AVISHAI 
 REUVANCE, ELISHEVA ARON, CHAYIM KUMER, SARAH 
 YEFET, SHOSHANA SAPPIR, RAHMI GUHAD GHANAM, a 
minor, by his father and natural guardian Fuad Shchiv Ghanam 
 and by his mother and natural guardian Suha Shchiv Ghanam, 
   FUAD SHCHIV GHANAM, individually, SUHA SHCHIV 
 GHANAM, individually, MAʹAYAN ARDSTEIN, a minor, by 
   her father and natural guardian, Brian Ardstein, and by her 
mother and natural guardian, Keren Ardstein, NOA ARDSTEIN, 
a minor, by her father and natural guardian, Brian Ardstein, and 
 by her mother and natural guardian, Keren Ardstein, NETIYA 




                                   
     YESHUA ARDSTEIN, a minor, by her father and natural 
     guardian, Brian Ardstein, and by her mother and natural 
guardian, Keren Ardstein, ARIEL CHAIM ARDSTEIN, a minor, 
  by her father and natural guardian, Brian Ardstein, and by her 
       mother and natural guardian Keren Ardstein, BRIAN 
   ARDSTEIN, individually, KEREN ARDSTEIN, individually, 
 MARGALIT RAPPEPORT, a minor, by her mother and natural 
        guardian, Laurie Rappeport, LAURIE RAPPEPORT, 
   individually, ORNA MOR, YAIR MOR, MICHAEL FUCHS, 
  ESQ., MUSHKA KAPLAN, a minor, by her father and natural 
     guardian Chaim Kaplan, and by her mother and natural 
  guardian Rivka Kaplan, ARYE LEIB KAPLAN, a minor, by his 
  father and natural guardian Chaim Kaplan, and by his mother 
 and natural guardian Rivka Kaplan, MENACHEM KAPLAN, a 
minor, by his father and natural guardian Chaim Kaplan, and by 
     his mother and natural guardian Rivka Kaplan, CHANA 
  KAPLAN, a minor, by her father and natural guardian Chaim 
 Kaplan, and by her mother and natural guardian Rivka Kaplan, 
    EFRAIM LEIB KAPLAN, a minor, by his father and natural 
guardian Chaim Kaplan and by his mother and natural guardian 
      Rivka Kaplan, CHAIM KAPLAN, individually, RIVKA 
      KAPLAN, individually, ROCHELLE SHALMONI, OZ 
 SHALMONI, DAVID OCHAYON, YAAKOV MAIMON, MIMI 
   BITON, MIRIAM JUMAʹA, as personal representative of the 
estate of Fadya Jumaʹa, MIRIAM JUMAʹA, individually, SALAH 
    JUMAʹA, as personal representative of the estate of Samira 
      Jumaʹa, SALAH JUMAʹA, individually, SAID JUMAʹA, 
      individually, ABD EL‐RAHMAN JUMAʹA, as personal 
      representative of the estate of Samira Jumaʹa, ABD EL‐
   RAHMAN JUMAʹA, individually, RAHMA ABU‐SHAHIN, 
    ABDEL GAHNI, as personal representative of the estate of 
Soltana Jumaʹa and individually, SHADI SALMAN AZZAM, as 
 the personal representative of the estate of Manal Camal Azam, 




                                 
   KANAR SHAʹADI AZZAM, a minor, by his father and natural 
    guardian, Shadi Salman Azzam, ADEN SHAʹADI AZZAM, a 
minor, by his father and natural guardian, Shadi Salman Azzam, 
           SHADI SALMAN AZZAM, individually, ADINA 
 MACHASSAN DAGESH, ARKADY SPEKTOR, YORI ZOVREV, 
  MAURINE GREENBERG, JACOB KATZMACHER, DEBORAH 
   CHANA KATZMACHER, CHAYA KATZMACHER, MIKIMI 
  STEINBERG, JARED SAUTER, DANIELLE SAUTER, YAAKOV 
  ABUTBUL, ABRAHAM NATHAN MOR, a minor, by his father 
  and natural guardian, Zion Mor, and by his mother and natural 
  guardian, Revital Mor, BAT ZION MOR, a minor, by her father 
  and natural guardian, Zion Mor, and by her mother and natural 
    guardian, Revital Mor, MICHAL MOR, a minor, by her father 
  and natural guardian, Zion Mor, and by her mother and natural 
    guardian, Revital Mor, ODED CHANA MOR, a minor, by her 
   father and natural guardian, Zion Mor, and by her mother and 
      natural guardian, Revital Mor, ZION MOR, individually, 
         REVITAL MOR, individually, ADHAM MAHANE 
     TARRABASHI, JIHAN KAMUD ASLAN, ZOHARA LOUIE 
SA’AD, IYAH ZAID GANAM, a minor, by his father and natural 
   guardian Ziad Shchiv Ghanam, and by his mother and natural 
     guardian Gourov Tisir Ghanam, ZIAD SHCHIV GHANAM, 
       individually, GOUROV TISIR GHANAM, individually, 
      THEODORE GREENBERG, EMILLA SALMAN ASLAN, 
 
                                          Plaintiffs‐Appellants, 
 
                                 v. 
 
               LEBANESE CANADIAN BANK, SAL, 
 
                                          Defendant‐Appellee,  
 




                                 
                AMERICAN EXPRESS BANK, LTD., 
 
                                               Defendant. 
                                                                       
                            ______________ 
 
Before: 

SACK, WESLEY, and LYNCH, Circuit Judges.
                            ______________ 

 
        Plaintiffs‐Appellants  (“Plaintiffs”)  are  foreign  civilians 
residing  in  Israel  who  were  injured  or  whose  family  members 
were  killed  in  a  series  of  Hezbollah  rocket  attacks  in  Israel.  
Plaintiffs  brought  suit  under  the  Alien  Tort  Statute  against 
Defendant‐Appellee Lebanese Canadian Bank, SAL (the “bank”), 
alleging  that  the  bank  facilitated  the  terrorist  rocket  attacks  by 
using  a  correspondent  banking  account  at  a  New  York  bank  to 
effectuate  wire  transfers  totaling  several  million  dollars  on 
behalf  of  Hezbollah.    The  United  States  District  Court  for  the 
Southern District of New York (Daniels, J.), granted a motion to 
dismiss  in  favor  of  the  bank  based  on  the  presumption  against 
extraterritorial application of the Alien Tort Statute, see Kiobel v. 
Royal  Dutch  Petroleum  Co.,  133  S.  Ct.  1659  (2013)  (“Kiobel  II”).  
Though  we  conclude  that  Plaintiffs  have  displaced  the 
presumption against extraterritoriality, see Kiobel II, 133 S. Ct. at 
1669,  we  also  conclude  that  customary  international  law  does 
not  recognize  liability  for  the  bank,  a  corporation,  see  Kiobel  v. 
Royal  Dutch  Petroleum  Co.,  621  F.3d  111,  145  (2d  Cir.  2010).  
Accordingly,  we  AFFIRM  IN  PART  the  District  Court’s 
dismissal. 
         




                                      
                            ______________ 
        
       MEIR KATZ (Robert J. Tolchin, on the brief), The Berkman 
            Law  Office,  LLC,  Brooklyn,  NY,  for  Plaintiffs‐
            Appellants. 
                     
       JONATHAN D. SIEGFRIED (Douglas W. Mateyaschuk & 
            Peter  J.  Couto,  on  the  brief),  DLA  Piper  LLP  (US), 
            New York, NY, for Defendant‐Appellee. 
        
                           __________ 
     
WESLEY, Circuit Judge: 
        In July and August 2006, Hezbollah carried out a series of 
terrorist  rocket  attacks  on  civilians  in  Israel.    Several  dozen 
United  States,  Israeli,  and  Canadian  civilians  seek  to  hold  
Defendant‐Appellee  Lebanese  Canadian  Bank,  SAL  (“LCB”),  a 
Lebanese  bank  headquartered  in  Beirut,  liable  for  providing 
international  financial  services  to  Hezbollah  that  they  claim 
facilitated Hezbollah’s attacks that injured them or killed  family 
members.    These  civilians  assert  claims  against  LCB  under  the 
Anti–Terrorism  Act  and  Israeli  tort  law.1    In  addition,  some  of 
the  Israeli  and  Canadian  plaintiffs  (collectively,  “Plaintiffs”) 
assert claims under the Alien Tort Statute, 28 U.S.C. § 1350 (the 
“ATS”)—these claims are the subject of the present opinion.2  


  An accompanying summary  order addresses  Plaintiffs’  Anti–
1

Terrorism Act and Israeli tort law claims.  
2 Four Israeli and Canadian Plaintiffs do not assert Alien Tort Statute 
claims against LCB:  Sarah Yefet, Shoshana Sappir, Rochelle Shalmoni, 
and Oz Shalmoni.  App. 110.  Except in reviewing procedural history, 
in which case the term “Plaintiffs” refers to all plaintiffs in this action, 

                                     2 
                                       
                                       
                                       
                                       
        This case is not new to our Court.  In fact, this appeal is in 
its third appearance before us in the last five years.  In our prior 
opinions,  we  determined  (with  an  assist  from  the  New  York 
Court  of  Appeals,  see  Licci  v.  Lebanese  Canadian  Bank,  SAL,  20 
N.Y.3d  327,  339  (2012)  (“Licci  III”))  that  the  District  Court  had 
personal  jurisdiction  over  defendant  LCB,  and that  subjecting 
the foreign bank to personal jurisdiction in New York comports 
with  due  process  protections  provided  by  the  United  States 
Constitution.  See Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 
732  F.3d  161,  165  (2d  Cir.  2013)  (“Licci  IV”);  Licci  v.  Lebanese 
Canadian Bank, SAL, 673 F.3d 50, 73–74 (2d Cir. 2012) (“Licci II”).  
This  case  presents  a  different  question:    Whether  the  District 
Court  has  subject  matter  jurisdiction  over  Plaintiffs’  ATS  claims.  
The  District  Court  dismissed  the  ATS  claims  under  Kiobel  v. 
Royal  Dutch  Petroleum  Co.,  133  S.  Ct.  1659  (2013)  (“Kiobel  II”), 
reasoning  that  Plaintiffs  failed  to  displace  the  presumption 
against  extraterritorial  application  of  the  ATS.    Though  we 
disagree  with  the  District  Court’s  basis  for dismissal,  we  affirm 
because  the  ATS  claims  seek  to  impose  corporate  liability  in 
contravention  of  our  decision  in  Kiobel  v.  Royal  Dutch  Petroleum 
Co., 621 F.3d 111, 145 (2d Cir. 2010) (“Kiobel I”). 
                                




we use the term “Plaintiffs” to refer only to those Israeli and Canadian 
Plaintiffs‐Appellants bringing Alien Tort Statute claims against LCB.  

                                    3 
                                      
                                      
                                      
                                      
                           BACKGROUND3 
                        I. Plaintiffs’ Complaint 
       According  to  Plaintiffs’  complaint,  Hezbollah,4  a  terrorist 
organization,  fired  thousands  of  rockets  into  northern  Israel 
between  July  12,  2006  and  August  14,  2006.    App.  58,  66.  
Plaintiffs or their family members were injured or killed by these 
attacks.  See App. 54. 
       LCB  is  a  Lebanese  bank  with  no  branches,  offices,  or 
employees in the United States.  Licci IV, 732 F.3d at 165; Licci II, 
673  F.3d  at  56.    To  effectuate  U.S.‐dollar‐denominated 
transactions,  LCB  maintained  a  correspondent  bank  account 
with  defendant  American  Express  Bank  Ltd.  (“AmEx”)  in  New 
York.5  Licci IV, 732 F.3d at 165; Licci II, 673 F.3d at 56.  Plaintiffs 
allege  that  LCB  used  this  account  to  conduct  dozens  of 
international  wire  transfers  on  behalf  of  the  Shahid  (Martyrs) 
Foundation (“Shahid”), an entity that maintained bank accounts 
with  LCB  and  that  Plaintiffs  allege  to  be  an  “integral  part”  of 
Hezbollah and “part of [its] financial arm.”  App. 65; see also id. 
(alleging  that  the  Shahid‐titled  bank  accounts  “belonged  to 
[Hezbollah] and were under the control of [Hezbollah]”).  These 
wire  transfers,  which  totaled  several  million  dollars, 
“substantially  increased  and  facilitated  [Hezbollah’s]  ability  to 

3 The facts set forth below are drawn from the record, Plaintiffs’ First 
Amended  Complaint  (the  “complaint”),  see  App.  48–120,  and  this 
Court’s previous opinions in this case, see Licci IV, 732 F.3d at 165–67; 
Licci II, 673 F.3d at 55–59.  We accept as true all non‐conclusory factual 
allegations relevant to this decision.  See Ashcroft v. Iqbal, 556 U.S. 662, 
678 (2009); see also Kiobel I, 621 F.3d at 124. 
 “Hezbollah” may also be spelled “Hizbollah,” as in the complaint, see 
4

App. 58, or “Hizballah,” as in Licci II, 673 F.3d at 54–55. 
5 Defendant AmEx is not a party to this appeal.  

                                     4 
                                       
                                       
                                       
                                       
plan,  to  prepare  for[,]  and  to  carry  out”  the  rocket  attacks  that 
injured Plaintiffs.  App. 66, 86.  Plaintiffs further allege that LCB 
carried out  the  wire transfer  services from 2004 until  the rocket 
attacks began on July 12, 2006, and “subsequently” continued to 
carry out those transfers.  App. 66.   
        As  relevant  here,  Plaintiffs  contend  that  LCB’s  role  in 
conducting those wire transfers on Shahid’s behalf amounted to 
aiding  and  abetting  genocide,  war  crimes,  and  crimes  against 
humanity  in  violation  of  international  law,  and  is  actionable 
under  the  Alien  Tort  Statute.    App.  110.    They  allege  that  LCB 
had  “actual  knowledge”  that  Hezbollah  was  a  violent  terrorist 
organization,  as  reflected  on  official  U.S.  government  lists,6  and 
that Shahid was “part of [Hezbollah’s] financial arm.”  App. 88–
90.    They  assert  that  the  bank  accounts  held  by  LCB  “were 
owned  and  controlled  by  [Hezbollah],”  and  that  the  wire 
transfers carried out by the bank were “by and at the direction of 
[Hezbollah].”  App. 90.  According to Plaintiffs’ complaint, LCB 
carried  out  various  wire  transfer  services  between  Hezbollah 
accounts  “via  Am[E]x  Bank  in  New  York,”  and  all  of  the  wire 
transfers  at  issue  “were  carried  out  in  and  through  the  State  of 
New York.”  App. 66; see also App. 58.   
     Plaintiffs  contend,  moreover,  that  LCB  knew  that 
Hezbollah required “transfer services in order to operate and in 

6 “LCB notes that at all relevant times, Shahid itself was not designated 
as  a  terrorist  organization  on  official  U.S.  government  lists.  Shahid 
was,  however,  added  to  the  U.S.  Treasury  Departmentʹs  ‘Specially 
Designated  Nationals’  list  in  July  2007.”    Licci  II,  673  F.3d  at  56  n.4.  
Shahid today remains on that list of “individuals, groups, and entities, 
such as terrorists . . . that are not country‐specific.”  See generally U.S. 
Dep’t of Treasury, Specially Designated Nationals and Blocked Persons List 
(SDN) 741, https://www.treasury.gov/ofac/downloads/sdnlist.pdf (last 
visited Aug. 22, 2016). 

                                          5 
                                            
                                            
                                            
                                            
order to plan, to prepare for[,] and to carry out terrorist attacks.”  
App.  89.    They  similarly  allege  that  LCB  knew  that  providing 
wire transfer services to Hezbollah would enable Hezbollah “to 
plan,  to  prepare  for[,]  and  to  carry  out  terrorist  attacks  and/or 
enhance” its ability to do so, in part because LCB was aware that 
the  U.S.  sanction  regime  “is  and  was  intended  to  prevent 
[Hezbollah]  from  conducting  banking  activities,  including  wire 
transfers, and thereby limit its ability to operate and to carry out 
terrorist attacks.”  App. 89.  Plaintiffs allege that LCB, equipped 
with  this  knowledge,  “as  a  matter  of  official  LCB  policy,” 
“continuously supports and supported [Hezbollah] and its anti‐
Israel  program,  goals[,]  and  activities.”    App.  88.    In  particular, 
Plaintiffs  allege  that  LCB  carried  out  the  wire  transfers  at  issue 
“with  the  specific  purpose  and  intention  of  enabling  and 
assisting  [Hezbollah]  [in]  carry[ing]  out  terrorist  attacks  against 
Jewish civilians in Israel,” App. 109, and “to assist and advance 
[Hezbollah’s]  goal  of  using  terrorism  to  destroy  the  State  of 
Israel.” 7  App. 88.  
                           II. Shaya Declaration  
         Plaintiffs  submitted  an  expert  declaration  from  former 
Israeli intelligence officer Uzi Shaya (the “Shaya declaration”) in 
support of the allegations set forth in their complaint.  App. 125–
28.    Shaya  has  served  in  various  roles  in  the  Israeli  intelligence 

7  At  another  point  in  the  complaint,  Plaintiffs  allege  that  LCB  carried 
out the wire transfers at issue “with the specific purpose and intention 
of enabling and assisting [Hezbollah] to carry out its goal of physically 
exterminating or expelling the Jewish residents of Israel, and its goal of 
intentionally and systematically using violence against Jewish civilians 
in  Israel.”    App.  111.    They  further  allege  that  LCB  supports 
Hezbollah’s “terrorist activities against Jews in Israel” and Hezbollah’s 
“goal of using terrorism to coerce, intimidate and influence the Israeli 
government and public.”  App. 88. 

                                        6 
                                          
                                          
                                          
                                          
services since 1984.  App. 125.  From 2004 to 2008, Shaya served 
as  the  Deputy  Chief  of  the  Israeli  National  Security  Council’s 
Interagency  Unit  for  Combating  Terrorist  Financing  and 
Financing of State Sponsors of Terrorism.  App. 126.  After 2008, 
Shaya  maintained  a  working  relationship  with  Israel’s  National 
Security  Council,  providing  assistance  to  counterterrorism  staff 
on the matters he dealt with as Deputy Chief.  App. 126.  In this 
capacity, Plaintiffs requested that Shaya “examine documents in 
possession  of  the  State  of  Israel  relating  to  fund[]  transfers 
carried  out  by  [Hezbollah]  via  [AmEx  and  LCB].”    App.  126.  
Shaya  stated  that,  with  one  exception  identified  below,  “all”  of 
his  testimony  was  “based  upon  [his]  examination”  of  these 
documents.  App. 126.  
        Shaya  stated  that  “[f]or  many  years,”  “including  the 
period between 2004 and July 12, 2006,” Hezbollah “maintained 
bank  accounts  at  various  LCB  branches,”  and  that  some  of  the 
accounts  Hezbollah  maintained  were  “titled  to”  Shahid.    App. 
126–27.    He  stated  that  Shahid  was  integral  to  Hezbollah,  and 
that  it  “serves  as  an  important  component  of  [Hezbollah’s] 
financial  apparatus.”    App.  127.    He  further  specified  that 
Hezbollah  uses  Shahid  funds  to  prepare  for  and  carry  out  “a 
wide  range  of  terrorist  and  other  violent  activities,  including 
rocket and missile attacks on Israel.”  App. 127.   
       Shaya  stated  that  leading  up  to  and  following  the  July 
2006  attacks,  Hezbollah  made  “dozens”  of  wire  transfers  from 
one  Shahid  account  at  LCB  in  Lebanon,  “total[ing]  several 
million  dollars,”  and  LCB  executed  the  transfers  “through 
Am[E]x Bank in New York, which acted as LCB’s correspondent 
bank  for  these  dollar  transfers.”    App.  127.    “In  other  words,” 
Shaya  explained,  “LCB  specifically  requested  Am[E]x  Bank  in 
New  York  to  carry  out  all  these  dollar  wire  transfers,  and 
Am[E]x  Bank  processed  all  these  dollar  wire  transfers  by  and 

                                    7 
                                      
                                      
                                      
                                      
through its New York branch.”  App. 127.  Shaya further stated 
that AmEx knew that it was executing wire transfers on behalf of 
Shahid.  App. 128.  In the sole statement not based on his review 
of  Israel’s  documents  related  to  the  funds  Hezbollah  allegedly 
transferred  through  LCB  and  its  correspondent  bank,  Shaya 
declared  that,  based  on  his  experience  in  counterterrorism  and 
familiarity  with  Hezbollah’s  operations,  he  had  “no  doubt  that 
the  millions  of  dollars  of  wire  transfers  carried  out  by  Am[E]x 
Bank  and  LCB  for  [Hezbollah]”  significantly  enhanced 
Hezbollah’s “ability to plan and carry out . . . the rocket attacks” 
that injured Plaintiffs.  App. 128.  
            III. U.S. Government Actions Against LCB  
       The U.S. government has taken two actions that reinforce 
many  of  Plaintiffs’  allegations  against  LCB.    First,  in  October 
2012,  the  U.S.  government  initiated  a  civil  forfeiture  action 
against  LCB  properties.    App.  323–95.    In  its  complaint,  the 
government  asserted  that  there  is  “reason  to  believe  that  LCB 
has  been  routinely  used  by  drug  traffickers  and  money 
launderers,”  including  at  least  one  “who  provides  financial 
support to [Hezbollah].”  App. 328.8  It also asserted “that there 
was  reason  to  believe  that  LCB  managers  are  complicit  in  the 

8 The government’s complaint in its civil forfeiture action against LCB 
includes allegations of an elaborate scheme involving used car sales as 
proxies  for  narcotics  trafficking  and  money  laundering.    Specifically, 
the  government  alleged  that  LCB  “provided  funds,  goods,  and 
services to or for the benefit of [Hezbollah] . . . by causing funds to be 
wired from Lebanon to U.S. persons in the United States for purchase 
of used cars to be shipped by U.S. persons to West Africa in order to 
create  a  channel  for  laundering  proceeds  of  narcotics  trafficking  and 
other unlawful activities, [and] to generate fees and commissions to be 
paid  to  [Hezbollah]  members  and  supporters  who  were  involved  at 
various points in the money laundering scheme.”  App. 340. 

                                      8 
                                        
                                        
                                        
                                        
network’s  money  laundering  activities.”    App.  328.    The 
government  alleged  that  between  approximately  January  2007 
and  2011,  “at  least  $329  million  was  transferred  by  wire  from 
accounts  held  in  Lebanon  at  LCB  [and  various  other  banks]  to 
the  United  States  through  their  correspondent  bank  accounts 
with U.S. financial institutions located in the Southern District of 
New York and elsewhere.”  App. 329. 
        Second,  we  note  that  the  U.S.  Department  of  Treasury 
(“Treasury”)  has  designated  LCB  as  “a  financial  institution  of 
primary money laundering concern.”  Finding That the Lebanese 
Canadian Bank SAL Is a Financial Institution of Primary Money 
Laundering  Concern,  76 Fed. Reg.  9403‐01,  9404 (Feb.  17, 2011).  
In identifying LCB as a potential conduit for money laundering, 
Treasury  noted  that  while  LCB  is  based  in  Lebanon,  it 
“maintains  extensive  correspondent  accounts  with  banks 
worldwide,  including  several  U.S.  financial  institutions.”    Id.  
Treasury explained that it identified LCB as a cause for concern 
because  the  government  “has  information  through  law 
enforcement  and  other  sources  indicating  that  LCB—through 
management complicity, failure of internal controls, and lack of 
application  of  prudent  banking  standards—has  been  used 
extensively  by  persons  associated  with  .  .  .  money  laundering.”  
Id.  at  9405.    Treasury  also  found  that  Hezbollah—a  U.S. 
government‐designated foreign terrorist organization—“derived 
financial support from the criminal activities” of the network of 
drug traffickers and money launderers that rely on LCB, noting 
that  “LCB  managers  are  complicit  in  the  network’s money 
laundering  activities.”    Id.  at  9404–05;  see  also  App.  327–28,  402, 
407.  
                         II. Procedural History 
      Because  our  previous  opinions  recite  much  of  the 
procedural history in this case, Licci IV, 732 F.3d at 165–67; Licci 

                                     9 
                                       
                                       
                                       
                                       
II,  673  F.3d  at  55–59,  we  provide  a  truncated  version  of  events 
here.  In July 2008, Plaintiffs initiated this action against LCB and 
AmEx  in  state  court;  the  action  was  removed  to  federal  court 
soon  thereafter.    Licci  II,  673  F.3d  at  57.    In  January  2009, 
Plaintiffs  filed  the  amended  complaint  that  is  at  issue  on  this 
appeal.    See  id.    Plaintiffs  brought  five  claims  against  LCB:  (1) 
commission  of  international  terrorism  in  violation  of  the  Anti–
Terrorism  Act,  18  U.S.C.  §  2333;  (2)  aiding  and  abetting 
international  terrorism  in  violation  of  the  Anti–Terrorism  Act;   
(3) aiding and abetting genocide, war crimes, and crimes against 
humanity  in  violation  of  international  law,  under  the  ATS;  (4) 
negligence  in  violation  of  Israeli  Civil  Wrongs  Ordinance  §  35; 
and  (5)  breach  of  statutory  duty  in  violation  of  Israeli  Civil 
Wrongs Ordinance      § 63.  LCB moved to dismiss all five claims 
for lack of personal jurisdiction under Fed. R. Civ. P. 12(b)(2) and 
for failure to state a claim under Fed. R. Civ. P. 12(b)(6).  Id. 
                                  A. Licci I 
         On  March  31,  2010,  the  District  Court  granted  LCB’s 
motion  to  dismiss  for  lack  of  personal  jurisdiction.    Licci  v.  Am. 
Express Bank Ltd., 704 F. Supp. 2d 403, 408 (S.D.N.Y. 2010) (“Licci 
I”).  The District Court correctly noted that a defendant may be 
subject to personal jurisdiction in New York under N.Y. C.P.L.R. 
§  302(a)(1)  if  (1)  the  defendant  “transacted  business  within  the 
state;  and  (2)  the  claim  asserted  .  .  .  arise[s]  from  that  business 
activity,”  id.  at  406  (internal  quotation  marks  omitted),  but 
determined that the allegations in the amended complaint were 
insufficient to satisfy either prong, id. at 406–08.   
        Although  Licci  I’s  Rule  12(b)(2)  dismissal  rested  entirely 
on  Plaintiffs’  failure  to  make  a  prima  facie  showing  of  long‐arm 
jurisdiction under New York law, the District Court also offered 
its  view—without  further  explanation—that  “[t]he  exercise  of 
personal jurisdiction over LCB on the basis alleged by plaintiffs 

                                      10 
                                        
                                        
                                        
                                        
would  not  comport  with  constitutional  principles  of  due 
process.”    Id.  at  408.    The  court  did  not  reach  LCB’s  alternative 
argument  that  the  claims  against  it  should  be  dismissed  for 
failure to plead a cause of action under Rule 12(b)(6).  See id. 
                                  B. Licci II 
        In our initial consideration of Plaintiffs’ appeal, we found 
the  scope  and application of the long‐arm statute’s “transaction 
of  business”  and  “arising  from”  tests  to  be  uncertain.  We 
determined that we could not “confidently say whether the New 
York Court of Appeals would conclude that the plaintiffs” have 
made  a  prima  facie  showing  of  jurisdiction  under  N.Y.  C.P.L.R. 
§ 302(a)(1).    Licci  II,  673  F.3d  at  73.    We  therefore  certified  the 
following questions to the New York Court of Appeals: 
         (1)  Does  a  foreign  bank’s  maintenance  of  a 
        correspondent  bank  account  at  a  financial 
        institution in New York, and use of that account to 
        effect  “dozens”  of  wire  transfers  on  behalf  of  a 
        foreign  client,  constitute  a  “transact[ion]”  of 
        business  in  New York within the meaning of N.Y. 
        C.P.L.R. § 302(a)(1)?  
        (2)  If  so,  do  the  plaintiffs’  claims  under  the  Anti–
        Terrorism Act, the ATS, or for negligence or breach 
        of statutory duty in violation of Israeli law, “aris[e] 
        from”  LCB’s  transaction  of  business  in  New  York 
        within the meaning of N.Y. C.P.L.R. § 302(a)(1)?  
Id. at 74–75 (alterations in original).  
        In the time between Licci I and Licci II, our Circuit decided 
Kiobel I, in which we held that the ATS does not provide subject 
matter  jurisdiction  for  civil  actions  against  corporations  for 
violations  of  customary  international  law.    Kiobel  I,  621  F.3d  at 
145;  see  Licci  II,  673  F.3d  at  73.    In  Licci  II,  we  predicted  that 

                                      11 
                                        
                                        
                                        
                                        
should  the  Supreme  Court  affirm  Kiobel  I,  and  hold  that  ATS 
does not allow for corporate liability, “we will likely be required 
to affirm the dismissal of the ATS claims.”  Licci II, 673 F.3d at 73.  
Accordingly, we decided to “await” the decision of the Supreme 
Court  “as  to  the  ATS  claims  against  LCB,”  in  addition  to  the 
New York Court of Appeals’ response to our certified questions.   
Id.   
                                C. Licci III 
       On  March  29,  2012,  the  New  York  Court  of  Appeals 
accepted the certified questions.  Licci v. Lebanese Canadian Bank, 
SAL,  18  N.Y.3d  952  (2012).    The  Court  answered  the  certified 
questions in the affirmative.  Licci III, 20 N.Y.3d at 341.  
                                D. Licci IV 
        Following  the  guidance  from  the  New  York  Court  of 
Appeals,  we  held  that  (1)  Plaintiffs  made  a  prima  facie  showing 
that  the  District  Court  had  personal  jurisdiction  over  LCB,  Licci 
IV, 732 F.3d at 168–69, and (2) subjecting LCB, as a foreign bank, 
“to  personal  jurisdiction  in  New  York  comports  with  due 
process protections provided by the United States Constitution,” 
id.  at  165;  see  also  169–74.    Accordingly,  we  vacated  and 
remanded the portion of the District Court’s judgment in Licci I 
dismissing  claims  against  defendant  LCB  for  lack  of  personal 
jurisdiction.  Id. at 174.   
         In  Licci  IV,  we  did  not  reach  the  question  of  whether  the 
ATS  provides  subject  matter  jurisdiction  over  this  case.    We 
noted that while the Supreme Court did in fact affirm Kiobel I on 
appeal, it did so on different grounds than those upon which we 
decided Kiobel I.  Id. (citing Kiobel II, 133 S. Ct. at 1669 (deciding 
that the presumption against extraterritoriality constrains federal 
courts  from  hearing  causes  of  action  under  the  ATS  “seeking 
relief  for  violations  of  the  law  of  nations  occurring  outside  the 

                                     12 
                                       
                                       
                                       
                                       
United  States”)).9    We  decided,  therefore,  that  because  Kiobel  II 
“did  not  directly  address  the  question  of  corporate  liability 
under  the  ATS,”  and  because  “the  question  of  subject  matter 
jurisdiction  was  not  briefed  on  appeal,”  it  was  best  that  the 
District Court “address this issue in the first instance.”  Id.  
                                 E. Licci V 
        On  remand,  the  District  Court  dismissed  Plaintiffs’  case 
once more.  In relevant part, the District Court held that it lacked 
subject  matter  jurisdiction  over  Plaintiffs’  ATS  claims  under 
Kiobel II.  Specifically, the court held that Plaintiffs failed to rebut 
the  presumption  against  the  extraterritorial  application  of  the 
ATS  because  their  complaint’s  allegations  regarding  LCB’s 
provision  of  banking  services  failed  to  state  a  claim  for  aiding 
and abetting another’s violation of the law of nations.  The court 
concluded  that  Plaintiffs  failed  to  allege  adequately  that  LCB 
had  the  required  mens  rea  for  aiding  and  abetting  liability, 
reasoning  that  the  complaint  lacked  sufficiently  detailed 
allegations as to LCB’s intent.  Plaintiffs timely appealed. 
                              DISCUSSION 
        We review de novo a district court’s dismissal for failure to 
state  a  claim  pursuant  to  Federal  Rule  of  Civil  Procedure 
12(b)(6),  accepting  all  well‐pleaded  factual  allegations  in  the 
complaint  as  true  and  drawing  all  inferences  in  favor  of  the 
plaintiffs.    See  Bell  Atl.  Corp.  v.  Twombly,  550  U.S.  544,  555–56 

9 Kiobel I and Kiobel II’s separate grounds for dismissing the plaintiffs’ 
Alien  Tort  Statute  claims  are  distinct  and,  as  we  have  previously 
observed, “not logically inconsistent.”  In re Arab Bank, PLC Alien Tort 
Statute Litig., 808 F.3d 144, 153 (2d Cir. 2015), as amended (Dec. 17, 2015) 
(“The  two  decisions  adopted  different  bases  for  dismissal  for  lack  of 
subject‐matter  jurisdiction.    Whatever  the  tension  between  them,  the 
decisions are not logically inconsistent.”).   

                                      13 
                                        
                                        
                                        
                                        
(2007);  City  of  Pontiac  Policemenʹs  &  Firemenʹs  Ret.  Sys.  v.  UBS 
AG, 752  F.3d  173,  179  (2d  Cir.  2014).    Although  courts  are 
generally  limited  to  examining  the  sufficiency  of  the  pleadings 
on a motion to dismiss, on a challenge to a district court’s subject 
matter  jurisdiction,  the  court  may  also  resolve  disputed 
jurisdictional  fact  issues  by  reference  to  evidence  outside  the 
pleadings.    Flores  v.  S.  Peru  Copper  Corp.,  414  F.3d  233,  255  n.30 
(2d  Cir.  2003)  (consulting  evidence  outside  the  pleadings  to 
resolve  disputed  jurisdictional  fact  issues);  see  also  Cargill  Intʹl 
S.A. v. M/T Pavel Dybenko, 991 F.2d 1012, 1019 (2d Cir. 1993) (“In 
resolving  the  jurisdictional  dispute,  the  district  court  must 
review  the  pleadings  and  any  evidence  before  it,  such  as 
affidavits.”). 
                         I. The Alien Tort Statute 
       In  full,  the  ATS  states:  “The  district  courts  shall  have 
original jurisdiction of any civil action by an alien for a tort only, 
committed  in  violation  of  the  law  of  nations  or  a  treaty  of  the 
United States.”  28 U.S.C. § 1350.  Enacted as part of the Judiciary 
Act of 1789, the ATS received little or no judicial attention until 
1980, when this Court decided Filártiga v. Peña‐Irala, 630 F.2d 876 
(2d  Cir.  1980).    The  years  that  followed  Filártiga  witnessed  a 
dramatic  increase  in  ATS  litigation,  as  the  ATS  came  to  be 
viewed as a means to help victims of human rights violations.10    
       In  its  history,  the  Supreme  Court  has  decided  two  cases 
directly  addressing  the  ATS:    Sosa  v.  Alvarez–Machain,  542  U.S. 

10 See, e.g., Beth Stephens, Judicial Deference and the Unreasonable Views of 
the  Bush  Administration,  33  BROOK.  J.  INT’L  L.  773,  777  &  n.18,  810–11 
(2008)  (estimating  in  2008,  that  approximately  185  human  rights 
lawsuits were filed after Filártiga, as compared to 21 total suits before 
Filártiga)  (citing  BETH  STEPHENS  ET  AL.,  INTERNATIONAL  HUMAN 
RIGHTS LITIGATION IN U.S. COURTS 12–25 (2d ed. 2008)).  

                                       14 
                                         
                                         
                                         
                                         
692 (2004), and Kiobel II.11  The Supreme Court clarified that the 
ATS is a “jurisdictional” statute in the sense that it “address[es] 
the  power  of  the  courts  to  entertain  cases  concerned  with  a 
certain  subject.”    Sosa,  542  U.S.  at  714.    Though  the  “statute 
provides  district  courts  with  jurisdiction  to  hear  certain  claims, 
[it]  does  not  expressly  provide  any  causes  of  action.”    Kiobel  II, 
133 S. Ct. at 1663.  The ATS’s grant of jurisdiction is “best read as 
having been enacted on the understanding that the common law 
would  provide  a  cause  of  action  for  a  modest  number  of 
international  law  violations.”   Id.  (alteration  and  internal 
quotation marks omitted) (quoting Sosa, 542 U.S. at 724).   
        The Plaintiffs here—Israeli and Canadian citizens—assert 
a civil tort action, and thus satisfy the first clause of the ATS.  In 
determining whether the tort was “committed in violation of the 
law  of  nations  or  a  treaty  of  the  United  States,”  we  look  to 
Supreme Court and Second Circuit precedent, mindful that there 
are  “numerous  jurisdictional  predicates,  all  of  which  must  be 
met  before  a  court  may  properly  assume  jurisdiction  over  an 
ATS claim.”  Mastafa v. Chevron Corp., 770 F.3d 170, 179 (2d Cir. 
2014).    These  include,  “but  may  not  be  limited  to,”  id.,  the 
following: 
     (1) [T]he  complaint  pleads  a  violation  of  the  law  of 
         nations,  see  Sosa,  542  U.S.  at  732;  Kadic  v.  Karadzĭć, 
         70 F.3d 232, 238 (2d Cir. 1995); 
          




11 In one other case, Argentine Republic v. Amerada Hess Shipping Corp., 
488  U.S.  428  (1989),  the  Supreme  Court  briefly  discussed  the  ATS  in 
the  context  of  foreign  state  immunity,  holding  that  it  did  not  permit 
jurisdiction over a foreign sovereign. 

                                       15 
                                         
                                         
                                         
                                         
    (2) [T]he  presumption  against  the  extraterritorial 
        application of the ATS, announced by the Supreme 
        Court in Kiobel [II] does not bar the claim; 
         
    (3) [C]ustomary  international  law  recognizes  liability 
        for  the  defendant,  see  Kiobel  [I],    621  F.3d  at  145  ; 
        and 
         
    (4) [T]he  theory  of  liability  alleged  by  plaintiffs  (i.e., 
        aiding  and  abetting,  conspiracy)  is  recognized  by 
        customary  international  law,  see  Khulumani  v. 
        Barclay National Bank Ltd., 504 F.3d 254, 264 (2d Cir. 
        2007) (Katzmann, J., concurring). 
Id. (citation omitted).   
        The District Court found that the complaint failed to rebut 
the  presumption  against  extraterritoriality.    On  appeal,  the 
parties  focus  on  that  inquiry,  as  well  as  whether  customary 
international law recognizes liability for LCB in its capacity as a 
corporation.    See  Appellants  Br.  18–40;  Appellees  Br.  36–48.  
Nevertheless, we consider all four inquiries, as each “requires an 
affirmative  determination  before  a  court  properly  has 
jurisdiction over an ATS claim.”  Mastafa, 770 F.3d at 179.  As set 
forth  below,  we  conclude that Plaintiffs have satisfied all of the 
jurisdictional predicates but one.  Because this Circuit has ruled 
that customary international law does not recognize liability for 
corporations, see Kiobel I, 621 F.3d at 145, we must conclude that 
the District Court does not have jurisdiction over Plaintiffs’ ATS 
claims against LCB, a corporation.  
           II. Pleading a Violation of the Law of Nations 
         The  ATS  confers  jurisdiction  over  only  two  varieties  of 
torts:  (1)  violations  of  treaties  ratified  by  the  United  States  and 


                                      16 
                                        
                                        
                                        
                                        
(2)  violations  of  the  law  of  nations,  i.e.,  customary  international 
law.  28 U.S.C. § 1350; see also Flores, 414 F.3d at 247.  “There is no 
federal  subject‐matter  jurisdiction  under  the  [ATS]  unless  the 
complaint adequately pleads a violation of the law of nations (or 
treaty  of  the  United  States).”  Kadic,  70  F.3d  at  238;  see  also 
Mastafa,  770  F.3d  at  179–81.    “Because  the  [ATS]  requires  that 
plaintiffs  plead  a  violation  of  the  law  of  nations  at  the 
jurisdictional  threshold,  this  statute  requires  a  more  searching 
review  of  the  merits  to  establish  jurisdiction  than  is  required 
under  the  more  flexible  ‘arising  under’  formula  of  [28  U.S.C. 
§] 1331.”    Kadic,  70  F.3d  at  238  (other  internal  quotations  marks 
omitted).  Therefore, “it is not a sufficient basis for jurisdiction to 
plead  merely  a  colorable  violation  of  the  law  of  nations.”    Id.  
This  inquiry  has  a  definitive  historical  dimension,  as  “federal 
courts  should  not  recognize  private  claims  under  federal 
common  law  for  violations  of  any  international  law  norm  with 
less  definite  content  and  acceptance  among  civilized  nations 
than  the  historical  paradigms  familiar  when  [the  ATS]  was 
enacted.”  Sosa, 542 U.S. at 732.  
        Plaintiffs  assert  that  Hezbollah’s  actions,  including  “its 
attempts to physically exterminate or expel the Jewish residents 
of  Israel  and  its  intentional  and  systematic  use  of  violence 
against civilians, constitute genocide, crimes against humanity[,] 
and  war  crimes  under  customary  international  law,  and 
therefore  constitute  violations  of  ‘the  law  of  nations’  within  the 
meaning of [the ATS].”  App. 110.  They allege that LCB’s actions 
“constitute[] aiding and abetting [Hezbollah’s] acts of genocide, 
crimes against humanity[,] and war crimes.”  App. 111.   
       Genocide,  crimes  against  humanity,  and  war  crimes 
certainly  constitute  violations  of  the  law  of  nations  under 
customary international law.  See Kadic, 70 F.3d at 236 (observing 
that a defendant “may be found liable for genocide, war crimes, 

                                    17 
                                      
                                      
                                      
                                      
and crimes against humanity” under the ATS); Sosa, 542 U.S. at 
762  (Breyer,  J.,  concurring  in  part  and  concurring  in  judgment) 
(describing a “subset” of “universally condemned behavior” for 
which  “universal  jurisdiction  exists,”  including  “torture, 
genocide, crimes against humanity, and war crimes”).  Plaintiffs 
have alleged systematic rocket attacks against the Jewish civilian 
population in Israel, committed with the intent to exterminate or 
expel  them  from  the  territory.    These  allegations  adequately 
plead acts of genocide and crimes against humanity.  Therefore, 
Plaintiffs  have  satisfied  their  burden  to  assert  a  cause  of  action 
grounded  in  actions  recognized  as  violations  of  the  law  of 
nations.  See Mastafa, 770 F.3d at 181 (finding that “plaintiffs have 
satisfied  their  burden  of  asserting  some  causes  of  actions 
grounded  in  actions  recognized  as  violations  of  customary 
international  law”  where  they  asserted  that  the  principal 
committed genocide, war crimes, and crimes against humanity).    
                        III. Theory of Liability 
        Plaintiffs  assert  that  the  “actions  of  defendant  LCB  .  .  . 
constituted  aiding  and  abetting  [Hezbollah’s]  acts  of  genocide, 
crimes  against  humanity[,]  and  war  crimes  under  the  law  of 
nations.”  App. 111 (emphasis added).  Aiding and abetting is a 
theory  of  liability  recognized  by  customary  international  law.  
Khulumani,  504  F.3d  at  260  (Opinion  of  the  Court);  see  id.  at  270 
(Katzmann,  J.,  concurring);  see  also  Mastafa,  770  F.3d  at  181  
(recognizing  that,  in  this  Circuit,  a  plaintiff  may  plead  a  theory 
of  aiding  and  abetting  liability  under  the  ATS).    Accordingly, 
Plaintiffs have pleaded a theory of liability over which we have 
subject matter jurisdiction.   
   IV. Displacing the Presumption against Extraterritoriality 
     The  presumption  against  extraterritoriality  provides  that 
“when  a  statute  gives  no  clear  indication  of  an  extraterritorial 


                                    18 
                                      
                                      
                                      
                                      
application,  it  has  none,  and  reflects  the  presumption  that 
United  States  law  governs  domestically  but  does  not  rule  the 
world.”    Kiobel  II,  133  S.  Ct.  at  1664  (alteration,  citations,  and 
internal  quotation  marks  omitted).    The  presumption  typically 
applies when a court is discerning “whether an Act of Congress 
regulating conduct applies abroad.”  Id.  
        In Kiobel II, the Supreme Court held that the presumption 
against  extraterritoriality  constrains  courts  exercising  their 
power under the ATS.  Id. at 1664–65.  Kiobel II’s extension of the 
presumption against extraterritoriality to the ATS in its capacity 
as  a  “strictly  jurisdictional”  statute  was  principally  based  on 
foreign policy considerations.  Id. at 1664 (quoting Sosa, 542 U.S. 
at  713).    The  Court  observed  that  the  “danger  of  unwarranted 
judicial interference in the conduct of foreign policy is magnified 
in  the  context  of  the  ATS,  because  the  question  is  not  what 
Congress  has  done  but  instead  what  courts  may  do.”    Id.    It 
underscored,  therefore,  “the  need  for  judicial  caution  in 
considering  which  claims  could  be  brought  under  the  ATS,  in 
light  of  foreign  policy  concerns.”    Id.    The  Court  was  careful, 
however,  to  provide  that  a  plaintiff  could  “displace”  the 
presumption:  
        [E]ven  where  the  claims  touch  and  concern  the 
        territory of the United States, they must do so with 
        sufficient force to displace the presumption against 
        extraterritorial application.  Corporations are often 
        present in many countries, and it would reach too 
        far to say that mere corporate presence suffices. 
Id. at 1669 (citation omitted).   
      To  determine  whether  Plaintiffs  have  displaced  the 
presumption  against  extraterritoriality,  we  first  consider  the 
threshold inquiry of whether the presumption is “self‐evidently 


                                     19 
                                       
                                       
                                       
                                       
dispositive”  or  whether  “its  application  requires  further 
analysis.”  Morrison v. Natʹl Australia Bank Ltd., 561 U.S. 247, 266 
(2010);  see  also  Mastafa,  770  F.3d  at  182.    That  is,  when  a 
complaint  alleges  no  contact  “between  the  injuries  alleged  and 
the  territory  of  the  United  States,”  the  presumption  against 
extraterritoriality  is  not  displaced  and  the  inquiry,  in  all 
likelihood,  ends  there.    Mastafa,  770  F.3d  at  182–83;  Balintulo  v. 
Daimler  AG,  727  F.3d  174,  189  (2d  Cir.  2013)  (holding  plaintiffs’ 
claims  did  not  rebut  the  presumption  against  extraterritoriality 
set  forth  in  Kiobel  II  “because  the  plaintiffs  have  failed  to  allege 
that  any  relevant  conduct  occurred  in  the  United  States” 
(emphasis added)).   
       The  Kiobel  complaint,  which  contained  no  averment  of 
contact between the conduct alleged and U.S. territory, was self‐
evidently dispositive.  See Kiobel II, 133 S. Ct. at 1669.  The Kiobel 
plaintiffs  were  Nigerian  nationals  alleging  that  certain  Dutch, 
British,  and  Nigerian  corporations  aided  and  abetted  Nigerian 
military  and  police  forces  in  “attack[ing]  [plaintiffs’]  villages, 
beating,  raping,  killing,  and  arresting  residents  and  destroying 
or  looting  property”  by  “among  other  things,  providing  the 
Nigerian forces with food, transportation, and compensation, as 
well  as  by  allowing  the  Nigerian  military  to  use  respondents’ 
property  as  a  staging  ground  for  attacks.”    Id.  at  1662–63.    The 
Supreme Court held that because “all the relevant conduct took 
place  outside  the  United  States,”  the  plaintiffs’  claims  did  not 
displace the presumption against extraterritorial application.  Id. 
at 1669.   
        Kiobel  is  not  this  case.    Unlike  the  Kiobel  plaintiffs,  who 
only  alleged  extraterritorial  conduct,  Plaintiffs  allege,  inter  alia, 
that  LCB  used  its  correspondent  banking  account  in  New  York 
to facilitate dozens of international wire transfers for the Shahid, 
an entity alleged to be an “integral part” of Hezbollah.  App. 65.  

                                      20 
                                        
                                        
                                        
                                        
Thus,  Plaintiffs  allege  sufficient  connections  with  the  United 
States  to  require  “further  analysis.”    Mastafa,  770  F.3d  at  182 
(internal  quotation  mark  omitted).    Applying  Kiobel  II  and 
Morrison, we have previously set forth exactly what that “further 
analysis”  entails.    See  Mastafa,  770  F.3d  at  185–87.    As  a 
preliminary matter, the court must isolate the “relevant conduct” 
in  the  complaint—here,  “the  conduct  of  the  defendant  .  .  .  that 
constitutes aiding and abetting another’s violation of the law of 
nations.”  Id.   
        In isolating the relevant conduct of the defendant, a court 
must  evaluate  the  “territorial  events”  or  “relationships”  that 
were  the  “focus”  of  the  ATS.    Id.  at  184  (alterations  omitted) 
(quoting  Morrison,  561  U.S.  at  266).    Then,  in  “determining 
whether  this  conduct  displaces  the  presumption,  the  district 
court  must  engage  in  a  two‐step  jurisdictional  analysis  of  this 
conduct.”    Id.    Step  one  is  a  determination  of  whether  the 
relevant conduct—i.e., conduct aiding and abetting a violation of 
the  law  of  nations—“sufficiently  ‘touches  and  concerns’  the 
territory  of  the  United  States  so  as  to  displace  the  presumption 
against extraterritoriality.”  Id. at 186 (quoting Kiobel II, 133 S. Ct. 
at  1669).    Step  two  is  a  determination  of  whether  “the  same 
conduct,  upon  preliminary  examination,  states  a  claim  for  a 
violation  of  the  law  of  nations  or  aiding  and  abetting  another’s 
violation of the law of nations.”  Id. at 187.   
       Applying  this  framework,  the  District  Court  appears  to 
have  found  that  step  one  was  satisfied;  it  dismissed  the 
complaint  on  its  conclusion  that  Plaintiffs  failed  to  meet  the 
requirements  of  step  two.    Special  App.  9–10.    On  appeal,  the 
parties dispute whether either step is met.  See Appellants Br. 21–
23; Appellee Br. 37–39.  We consider each in turn.   
        


                                   21 
                                     
                                     
                                     
                                     
    A.  Conduct that Touches and Concerns the United States 
        The  “relevant  conduct”  in  the  complaint  is  LCB’s 
provision of wire transfers between Hezbollah accounts through 
its  correspondent  bank  in  New  York.    Specifically,  Plaintiffs 
allege  (1)  LCB  “provided  extensive  banking  services  to 
[Hezbollah]” that “caused, enabled[,] and facilitated the terrorist 
rocket  attacks  in  which  the  plaintiffs  and  their  decedents  were 
harmed and killed” and (2) those banking services “were carried 
out  by  LCB  in  and  through  the  State  of  New  York.”    App.  58 
(emphasis  added).    Plaintiffs  further  allege  that  “between  2004 
and  July  12,  2006  (and  subsequently),  [Hezbollah]  made  and 
received  dozens  of  dollar  wire  transfers  .  .  .  totaling  several 
million  dollars,”  and  that  “[a]ll”  of  those  wire  transfers  “were 
made  to,  from,  and/or  between”  Hezbollah’s  bank  accounts  at 
various  LCB  branches  through  AmEx  in  New  York.    App.  66.  
Plaintiffs  allege  that  LCB  worked  “in  concert  with”  AmEx  to 
carry out the wire transfers, and that AmEx acted “on behalf of” 
LCB  in  carrying  out  the  transfers.    App.  66.    Plaintiffs  offer 
additional  allegations  that  the  New  York  State  Banking 
Department  investigated  LCB’s  correspondent  bank  in  New 
York  when  the  wire  transfers  took  place,  and  that  the  bank 
violated  various terrorist financing and money laundering  laws 
in carrying out the transfers.  App. 104–05.   
        We have previously concluded that a claim similar to the 
Plaintiffs’  sufficiently  touched  and  concerned  the  United  States 
to  displace  the  presumption  against  extraterritorial  application.  
Specifically, in Mastafa, we considered an ATS claim brought by 
five  Iraqi  nationals  against  an  oil  company  and  a  French  bank.  
See  770  F.3d  at  174.    The  Mastafa  plaintiffs  alleged  that  the  oil 
company  and  the  bank  aided  and  abetted  the  Saddam  Hussein 
regime  in  its  torture,  imprisonment,  and  execution  of  the 
plaintiffs  or  their  family  members  “by  paying  the  regime 

                                    22 
                                      
                                      
                                      
                                      
kickbacks  and  other  unlawful  payments,  which  enabled  the 
regime  to  survive  and  perpetrate  the  abuses  suffered  by 
plaintiffs  or  their  husbands.”    Id.  at  175.    The  allegations 
stemmed  from  the  United  Nations’  Oil  for  Food  Programme 
(“OFP”), a program that “permitted the export of oil from Iraq in 
exchange for food, medicine, and other basic civilian necessities 
by  allowing  the  purchase  of  Iraqi  oil  to  proceed  through  an 
escrow account, into which purchasers submitted payments and 
from which providers of civilian necessities received payment.”  
Id.  (internal  quotation  marks  omitted).    In  essence,  the  Mastafa 
plaintiffs  alleged  “that  the  Saddam  Hussein  regime—then 
subject to United Nations economic sanctions—misused the OFP 
in  order  to  elicit  income  outside  the  United  Nations’  oversight 
and  fund  its  regime  and  to  fund  its  campaign  of  human  rights 
abuses against its people.”  Id. (alterations and internal quotation 
marks omitted).   
        Three  of  the  four  allegations  in  the  Mastafa  plaintiffs’ 
complaint  came  up  short.    The  allegations  were  insufficient  to 
satisfy  the  touch  and  concern  inquiry  because  they  were  either 
(1)  too  tangential  to  the  conduct  alleged  to  aid  and  abet  a 
violation of the law of nations or (2) inadequately pleaded.  See 
id. at 189–90.  First, we determined that “the fact that the United 
Nations  is  located  in  New  York,  and  that  the  OFP’s  inception 
and  administration  occurred  in  New  York,  [was]  irrelevant”  to 
the  touch  and  concern  inquiry,  as  “[s]uch  allegations,  by 
themselves,  are  not  facts  related  to  defendants  at  all,  let  alone 
alleged  conduct  taken  by  defendants  to  aid  and  abet  violations 
of the law of nations.”  Id. at 190.  Second, we considered the fact 
that the oil company is headquartered in the United States to be 
“immaterial”  because  “the  relevant  inquiry  is  on  conduct 
constituting  a  violation  of  customary  international  law  or  of 
aiding and abetting such violations, not on where defendants are 


                                    23 
                                      
                                      
                                      
                                      
present.”    Id.    Third,  we  rejected  the  plaintiffs’  allegation  that 
because  the  defendant  oil  company  is  headquartered  in  the 
United  States,  “its  profits  reaped  from  the  transactions  were 
recouped  in  the  United  States”  as  a  mere  conclusory  statement 
that “d[id] not satisfy basic pleading requirements.”  Id. (internal 
quotation marks omitted). 
        However,  we  found  that  the  Mastafa  plaintiffs’  fourth 
allegation—that  the  French  bank  “entered  into  a  Banking 
Agreement  with  the  United  Nations  in  New  York  pursuant  to 
which  it  maintained  an  escrow  account  in  New  York  City 
through  which  all  OFP  funds  moved,  including  the  illicit 
surcharge  payments”—sufficiently  touched  and  concerned  the 
United  States  to  surpass  the  first  step  of  displacing  the 
presumption  against  extraterritoriality.    Id.  at  190–91.  
Specifically, the Mastafa plaintiffs alleged that both the bank and 
the oil company made “U.S.‐based attempts to skirt the sanctions 
regime.”    Id.  at  190.    As  to  the  bank,  plaintiffs  alleged  that  it 
“maintained  [an]  escrow  account  in  New  York  City  through 
which  all  [relevant]  payments  were  transmitted.”    Id.  (internal 
quotation  marks  omitted).    The  plaintiffs  alleged  that  the  bank 
“allowed  payments”  through  the  New  York  City  account  that 
included kickbacks to the Saddam Hussein regime, and that the 
bank’s  financing  arrangements  “allowed  the  oil  purchasers  to 
conceal  the  true  nature  of  the  oil  purchase.”    Id.  (internal 
quotation  mark  omitted).    As  to  the  oil  company,  plaintiffs 
alleged,  inter  alia,  that  it  facilitated  surcharge  payments  to  the 
Hussein regime as part of particular transactions.  Id.  Assessing 
this  allegation,  we  concluded  that  the  relevant  conduct  was 
sufficiently “specific and domestic” to (1) be non‐conclusory and 
(2) touch and concern the United States.  Id. at 191.  We held that 
the  plaintiffs’  fourth  allegation  touched  and  concerned  the 
United  States  with  sufficient  force  to  displace  the  presumption 


                                     24 
                                       
                                       
                                       
                                       
against extraterritoriality and establish ATS jurisdiction—so long 
as  it  also  “satisfie[d]  a  preliminary  determination  that  such 
conduct aided and abetted a violation of the law of nations.”  Id.  
        Like  the  Mastafa  plaintiffs’  allegations  against  the  French 
bank,  Plaintiffs  here  assert  that  LCB,  a  Lebanese  Bank,  used  a 
correspondent banking account at a New York bank to facilitate 
wire transfers between Hezbollah’s bank accounts in the months 
leading up to the rocket attacks.  Plaintiffs specifically allege that 
LCB carried out the specific “banking services which harmed the 
plaintiffs and their decedents . . . in and through the State of New 
York.”    App.  58  (emphasis  added).    Plaintiffs  here  have  alleged 
that LCB engaged in “numerous New York‐based payments and 
‘financing  arrangements’  conducted  exclusively  through  a  New 
York bank account.”  See Mastafa, 770 F.3d at 191.  As in Mastafa, 
we find these allegations to be both specific and domestic.  See id.  
Plaintiffs’ allegations “touch and concern” the United States with 
sufficient  force  to  displace  the  presumption,  so  long  as  such 
conduct  also  meets  the  second  prong  of  our  extraterritoriality 
analysis.12 
         

12  As  the  above  analysis  indicates,  the  fact  that  LCB’s  correspondent 
bank  in  New  York,  AmEx,  is  no  longer  a  party  to  this  appeal,  is 
immaterial  to  our  conclusion  that  the  allegations  against  defendant 
LCB sufficiently touch and concern the United States.  Plaintiffs’ only 
allegations  against  AmEx  that  did  not  also  involve  LCB’s  domestic 
contacts  include  (1)  AmEx  is  headquartered  in  New  York  and 
incorporated  in  Connecticut,  and  (2)  AmEx  “does  extensive  business 
and  holds  significant  assets  in  New  York.”    App.  57.    Because  the 
relevant  inquiry  is  whether  the  defendant’s  conduct  touches  and 
concerns  the  United  States,  not  where  the  defendant  or  particular 
assets  are  located,  AmEx’s  absence  as  a  party  does  not  affect  that 
inquiry.  See Mastafa, 770 F.3d at 190.   

                                      25 
                                        
                                        
                                        
                                        
      B. States a Claim for Violation of the Law of Nations 
        To  displace  the  presumption  against  extraterritoriality, 
the  conduct  “which  the  court  has  determined  sufficiently 
‘touches  and  concerns’  the  United  States”  must  also,  upon 
preliminary examination, state a claim for a violation of the law 
of nations or aiding and abetting another’s violation of the law of 
nations.    Mastafa,  770  F.3d  at  186–87.    “This  second  step  of  the 
extraterritoriality  analysis  ensures  .  .  .  that  ‘the  statute’s 
jurisdictional  reach  will  match  the  statute’s  underlying 
substantive  grasp.’”    Id.  at  186  (alteration  omitted)  (quoting 
Kiobel  II,  133  S.  Ct.  at  1673  (Breyer,  J.,  concurring  in  the 
judgment)).    A  defendant  may  be  held  liable  under  an  aiding 
and  abetting  theory  of  liability  under  international  law  if  the 
defendant  “(1)  provide[d]  practical  assistance  to  the  principal 
which  has  a  substantial  effect  on  the  perpetration  of  the  crime, 
and (2) d[id] so with the purpose of facilitating the commission 
of  that  crime.”    Presbyterian  Church  of  Sudan  v.  Talisman  Energy, 
Inc.,  582  F.3d  244,  259  (quoting  Khulumani,  504  F.3d  at  277 
(Katzmann,  J.,  concurring)).    As  to  the  latter  requirement,  we 
have  underscored  that  the  mens  rea standard  for  accessorial 
liability  in  ATS  actions  is  “purpose  rather  than  knowledge 
alone.”  Id. 
       The District Court here did not address whether Plaintiffs 
adequately  alleged  that  LCB  provided  practical  assistance  to 
LCB  that  had  a  substantial  effect  on  the  perpetration  of  the 
crime.    It  concluded  only  that  Plaintiffs  have  “insufficiently 
allege[d] that the wire transfers aided and abetted a violation of 
the  law  of  nations.”    Special  App.  9.    The  court  reasoned  that 
Plaintiffs failed to surpass its preliminary mens rea determination 
because  the  complaint’s  allegations  of  LCB’s  intent  are  merely 
“conclusory.”  Id.  It further noted that the complaint is “devoid 
of  any  factual  allegations  supporting  LCB’s  specific  intent,  in 

                                    26 
                                      
                                      
                                      
                                      
executing  the  wire  transfers,  to  promote  or  engage  in 
Hezbollah’s coercive actions against the Israeli government and 
public.”    Id.    “Because  the  [complaint]  inadequately  pleads  that 
the wire transfers at issue were made with the intent to aid and 
abet the alleged terrorist activities,” it concluded, “Plaintiffs have 
not established that there is subject matter jurisdiction under the 
ATS.”  Special App. 10.   
        The relevant conduct alleged here—i.e., LCB’s alleged act 
of  carrying  out  wire  transfer  services  on  Hezbollah’s  behalf 
through  the  state  of  New  York,  see  App.  58,  65–66—satisfies  a 
preliminary determination that such conduct provided practical 
assistance  to  Hezbollah  that  substantially  affected  Hezbollah’s 
perpetration  of  the  underlying  violations  of  the  law  of  nations.  
Plaintiffs adequately allege that these wire transfer services had 
a  substantial  effect  on  Hezbollah’s  actions  insofar  as  they 
“enabled”  and  “facilitated”  terrorist  rocket  attacks  harming  or 
killing Plaintiffs and their decedents.  App. 54.  Plaintiffs further 
allege  that  LCB’s  wire  transfers  “substantially  increased  and 
facilitated  [Hezbollah’s]  ability  to  plan,  to  prepare  for[,]  and  to 
carry  out  rocket  attacks  on  civilians,”  including  the  rocket 
attacks  injuring  or  killing  Plaintiffs  and  their  family  members.  
App.  86.    In  addition,  Plaintiffs  particularly  allege  that 
“[Hezbollah] planned, made the preparations necessary for and 
carried  out”  the  rocket  attacks  by  “utilizing  funds”  received  as 
part of the wire transfers.  Id.  Plaintiffs’ allegations are bolstered 
by evidence in the record that LCB’s wire transfers “significantly 
enhanced  [Hezbollah]’s  ability  to  plan  and  carry  out  terrorist 
and  other  violent  actions,  including  the  rocket  attacks  in  which 
[Plaintiffs] were harmed.”  App. 128.  
       LCB does not dispute whether Plaintiffs have adequately 
shown that it provided practical assistance to Hezbollah that has 
had  a  substantial  effect  on  the  perpetration  of  the  underlying 

                                    27 
                                      
                                      
                                      
                                      
crimes.    Rather,  it  argues  only  that  the  District  Court  correctly 
held that Plaintiffs have failed to meet the required mens rea for 
accessorial  liability.    We  disagree.    Plaintiffs’  complaint, 
considered  in  conjunction  with  the  Shaya  declaration  and  the 
government’s  actions  against  LCB,  satisfies  our  preliminary 
review  of  the  mens  rea  requirement  for  aiding  and  abetting 
violations of the law of nations.  See Presbyterian Church, 582 F.3d 
at  259.    In  essence,  Plaintiffs  allege  that  (1)  LCB  acted 
intentionally,  and  pursuant  to  its  official  policy,  in  assisting 
Hezbollah in carrying out the rocket attacks by carrying out the 
wire transfers, and (2) LCB knew that the bank accounts between 
which  it  facilitated  transfers  were  owned  and  controlled  by 
Shahid, an integral part of Hezbollah.   
         As  an  initial  matter,  Plaintiffs  allege  that  “as  a  matter  of 
official LCB policy” LCB “continuously supports and supported 
[Hezbollah]  and  its  anti‐Israel  program,  goals[,]  and  activities.”  
App. 88.  They also allege that LCB had “actual knowledge” that 
(1)  “[Hezbollah]  is  a  violent  terrorist  organization  [that]  carried 
out  numerous  terrorist  attacks  against  Israeli  civilians  and 
American targets and which planned and intended to carry out 
additional  such  terrorist  attacks,”  App.  88–89;  (2)  “Shahid  is  an 
integral part of [Hezbollah] and constitutes part of [Hezbollah’s] 
financial arm,” App. 90; (3) Hezbollah’s bank accounts at various 
LCB  branches  and  the  funds  therein  “were  owned  and 
controlled  by  [Hezbollah],”  Id.;  (4)  the  wire  transfers  made  and 
received  by  Hezbollah  leading  up  to  the  2006  rocket  attacks 
“were being carried out by and at the direction of [Hezbollah],”  
Id.;  see  also  App.  65—66;  and  (5)  Hezbollah  “require[d]  wire 
transfer services . . . in order to plan, to prepare for and to carry 
out  terrorist  attacks.”    App.  89.    Plaintiffs  then  allege  that  LCB, 
equipped  with  this  actual  knowledge,  carried  out  the  wire 
transfers  at  issue  “with  the  specific  purpose  and  intention  of 


                                     28 
                                       
                                       
                                       
                                       
enabling  and  assisting  [Hezbollah]  to  carry  out  terrorist  attacks 
against  Jewish  civilians  in  Israel.”    App.  109.    Indeed,  the 
complaint  states  that  LCB  carried  out  the  wire  transfers  “as  a 
matter  of  official  LCB  policy,  in  order  to  assist  and  advance 
[Hezbollah’s] terrorist activities against Jews in Israel, in order to 
assist  and  advance  [Hezbollah’s]  goal  of  using  terrorism  to 
destroy  the  State  of  Israel  and  murder  or  expel  its  Jewish 
inhabitants and in order to assist and advance [Hezbollah’s] goal 
of coercing, intimidating and influencing the Israeli government 
and public.”  App. 88.   
        As  set  forth  above,  in  determining  this  disputed 
jurisdictional  fact,  we  may  also  consider  evidence  in  the  record 
outside the pleadings.  See Flores, 414 F.3d at 255 n.30.  The Shaya 
declaration  provides  context  to  Plaintiffs’  allegations  that  LCB 
aided  and  abetted  Hezbollah’s  alleged  violations  of  the  law  of 
nations.    Specifically,  the  Shaya  declaration  states  that  between 
“2004 and July 12, 2006 (and later),” Hezbollah “made dozens of 
dollar wire transfers in and out of” a specific account number at 
LCB’s headquarters.  App. 127.  Shaya stated that LCB requested 
that  its  correspondent  bank  in  New  York  carry  out  the  wire 
transfers  and  identified  Shahid  as  the  account‐holder,  and  thus 
“there  is  no  question”  that  Amex  Bank  knew  that  it  was 
executing  wire  transfers  on  behalf  of  Shahid.    App.  127–28.    In 
addition,  the  government  forfeiture  action  against  LCB  lends 
support to Plaintiffs’ allegations.  See App. 323–95.  Specifically, 
the government alleged that LCB engaged in activity “intended 
to conceal  and disguise the  true source, nature, ownership, and 
control  of”  proceeds  of  illegal  activities  in  a  scheme  that 
“benefitted [Hezbollah].”  App. 358.   
      We conclude that Plaintiffs’ complaint alleges conduct by 
LCB  that  touched  and  concerned  the  United  States,  and that 
the same conduct, upon preliminary examination, states a  claim 

                                   29 
                                     
                                     
                                     
                                     
for  aiding  and  abetting  Hezbollah’s  violation  of  the  law  of 
nations, with sufficient force to displace the presumption against 
extraterritoriality.    Accordingly,  Plaintiffs  have  surpassed  the 
jurisdictional hurdle set forth in Kiobel II, 133 S. Ct. at 1669.  
                         V. Corporate Liability 
        Nevertheless,  Kiobel  I  forecloses  Plaintiffs’  claims  against 
LCB.    In  Kiobel  I,  we  established  that  the  law  of  nations,  while 
imposing civil liability on individuals for torts that qualify under 
the  ATS,  immunizes  corporations  from  liability.    Kiobel  I,  621 
F.3d  at  120.    Specifically,  Kiobel  I  held  that  “insofar  as  plaintiffs 
bring claims under the ATS against corporations, plaintiffs fail to 
allege violations of the law of nations, and plaintiffs’ claims fall 
outside  the  limited  jurisdiction  provided  by  the  ATS.”    Id.  
Neither party disputes that LCB is a corporation.    Accordingly, 
we  cannot  exercise  subject  matter  jurisdiction  over  Plaintiffs’ 
ATS claims pursuant to that statute.  
        To  the  extent  Plaintiffs  submit  that Kiobel  I was  wrongly 
decided, we reaffirm Arab Bank’s conclusion—we are not free to 
consider that argument.  In re Arab Bank, 808 F.3d at 157.  “[I]t is 
axiomatic that a panel of this court is bound by the decisions of 
prior panels until such time as they are overruled either by an en 
banc panel  of  our  Court  or  by  the  Supreme  Court.”    See NML 
Capital  v.  Republic  of  Argentina, 621  F.3d  230,  243  (2d  Cir.  2010) 
(internal  quotation  marks  omitted);  accord  In  re  Arab  Bank,  808 
F.3d  at  157.   Indeed,  this  Court  has  previously  declined  similar 
attempts  by  ATS  plaintiffs  to  overturn  Kiobel  I.    See  In  re  Arab 
Bank,  PLC Alien  Tort Statute Litig.,  822 F.3d  34, 35  (2d Cir.  2016) 
(denying  rehearing  en  banc).    Accordingly,  we  faithfully  apply 




                                      30 
                                        
                                        
                                        
                                        
Kiobel  I  and  affirm  the  District  Court’s  dismissal  of  this  case  on 
that basis.13  
                               CONCLUSION 
     For  the  foregoing  reasons,  we  AFFIRM  IN  PART14  the 
judgment of the District Court. 




13  In  voting  against  reconsideration  of  Kiobel  I’s  holding  that  the  ATS 
does  not  regulate  corporate  conduct,  four  judges  of  our  Court 
reasoned  that  “the  population  of  cases  dismissible  under  Kiobel  I  is 
largely  coextensive  with  those  dismissible  under  Kiobel  II.”    In  re  Arab 
Bank, 822 F.3d at 35 (Jacobs, J., concurring in the denial of rehearing en 
banc) (emphasis added).  The concurring judges concluded that “[t]he 
principle of Kiobel I has been largely overtaken, and its importance for 
outcomes has been sharply eroded.”  Id.  But as is often the case in the 
law,  no  sooner  is  a  certainty  expressed  than  an  exception  presents 
itself.  This case, in which defendants are accused of domestic acts that 
aided and abetted torts committed abroad, may illustrate a category of 
cases  that  surpass  Kiobel  II’s  extraterritoriality  inquiry  but  do  not 
survive  Kiobel  I’s  bar  on  corporate  liability.    At  present,  how  large  a 
class of cases that may be is difficult to know. 
14
   This  opinion  affirms  the  District  Court’s  judgment  with  regard  to 
Plaintiffs’ ATS claims.  This opinion and the accompanying summary 
order,  which  addresses  the  balance  of  Plaintiffs’  claims,  combine  to 
affirm the District Court’s judgment in toto.

                                        31